Citation Nr: 0012163	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  94-158 48	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.     

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA), New Orleans, Louisiana, 
Regional Office (RO), which denied entitlement to service 
connection for post traumatic stress disorder (PTSD).   

In a February 1998 decision, the Board denied entitlement to 
service connection for PTSD.  Thereafter, a timely appeal of 
that decision was filed to the United States Court of Appeals 
for Veterans Claims (formerly the Court of Veterans Appeals) 
(Court).  In an order issued in May 1999, the Court vacated 
the February 1998 Board decision and remanded that issue 
pursuant to 38 U.S.C.A. § 7252 (a) (West 1991).  


FINDINGS OF FACT

1.  An April 1996 VA mental hygiene clinic report indicates a 
diagnosis of PTSD.

2.  The veteran has described stressful events occurring 
during his service in Vietnam.

3.  A VA treating social worker has indicated that the 
veteran has PTSD related to inservice experiences.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 
3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) medical evidence of a causal nexus between current 
symptoms and an in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 138(1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996); 38 C.F.R. § 3.304(f) (1998) amended by 64 Fed. Reg. 
32807-32808 (June 18, 1998).

The Board finds that the veteran's claim for entitlement to 
service connection for a PTSD is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  He has 
presented medical evidence of a diagnosis of PTSD.  An April 
1996 VA mental health clinical record reflects a diagnosis of 
PTSD.  A September 1995 statement by a VA treating social 
worker indicates that the veteran had PTSD as a result of in-
service experiences.  The veteran has also submitted 
statements and testimony as to stressful events he 
experienced in Vietnam that allegedly caused his diagnosed 
PTSD.  A diagnosis of PTSD has been rendered, the veteran has 
submitted lay statements outlining his in-service stressors, 
and the medical evidence shows a nexus between service and 
the current post traumatic stress disorder.  See Gaines v. 
West, 11 Vet. App. 353 (1998).  In this regard, the veteran's 
factual accounts are presumed credible for the limited 
purpose of ascertaining whether his claim is well grounded.  
Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 
Vet. App. 19, 21 (1993). 


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

The veteran seeks service connection for PTSD, which he 
contends was incurred as a result of active duty.  As noted 
above, in a May 1999 Order, the Court vacated the February 
1998 Board decision and a joint motion for remand was 
granted.  The joint motion for remand indicated that 
additional development was needed.  It was noted that the 
Board should develop the veteran's alleged stressor events, 
make an attempt to obtain the veteran's Social Security 
Administration records, and obtain a medical evaluation of 
the veteran's claimed PTSD stressor events.  

During the pendency of this appeal, the provisions of 
38 C.F.R. § 3.304(f) were revised, effective March 7, 1997.  
The revised provisions provide that:

Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this 
chapter; a link, established by medical evidence, 
between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended, 64 Fed. Reg. 32807-32808, June 18, 1999, 
effective March 7, 1997); see also Cohen v. Brown, 
10 Vet. App. 128 (1997). (1999).

In order to determine whether VA is required to accept a 
particular veteran's "satisfactory lay or other evidence" 
as sufficient proof of service connection, an initial 
determination must be made as to whether the veteran 
"engaged in combat with the enemy."  That determination is 
not governed by the specific evidentiary standards and 
procedures in section 1154 (b), which only apply once combat 
service has been established.  See Cohen v. Brown, 10 Vet. 
App. 128, 146 (1997) 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

The Court, in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
held that as a matter of law, "if the claimed stressor is 
not combat-related, [the] appellants lay testimony regarding 
the in-service stressors is insufficient to establish the 
occurrence of the stressor."  If the veteran did not serve 
in combat, the record must contain credible evidence 
corroborating the in-service stressor.  A determination of 
combat status is made on the basis of the evidence of record, 
such as through the receipt of certain recognized military 
citations or "other supportive evidence."  West v. Brown, 7 
Vet. App. 70 (1994).  The Court has held that the phrase 
"other supportive evidence" serves to provide "an almost 
unlimited field of potential evidence" to be used to in the 
determination of combat status.  Gaines v. West, 11 Vet. App. 
353 (1998).  Credible supporting evidence may consist of 
service department records or statements from individuals who 
have personal knowledge of the claimed events.  Gaines, 
supra.   

The Board notes that the amended language of 38 C.F.R. 
§ 3.304(f) implements the finding of the Cohen court that the 
previous version did not adequately reflect the governing 
statute, 38 U.S.C. § 1154(b).  Consequently, this change in 
the regulation is not subject to a determination whether the 
former or the revised regulation produces a more beneficial 
result for the appellant.  The former version is legally 
inadequate, and the Board will use the newly promulgated 
regulation.

In the instant case, the Board finds no evidence that the 
veteran participated in combat, nor has the veteran alleged 
any combat experience.  In fact, the veteran has consistently 
admitted he was not exposed to combat.  The veteran's alleged 
stressors are not combat-related, and therefore, credible 
corroborating evidence of the in-service stressor is needed.    

The veteran alleges three in-service stressors.  The first 
stressor incident alleged by the veteran is that while 
stationed at the Da Nang navy support facility, he was 
attacked and beaten by a "Black Power" group and forced to 
join and participate in activities that were against service 
regulations (if not illegal).  These included participation 
in race riots.  He claims that he was in fear of this group; 
he further claims that he developed a strong racial hatred as 
a result of his association with this group.  The second 
stressor event alleged by the veteran is that he was exposed 
to constant rocket and mortar fire in Da Nang and he was 
constantly afraid.  The third stressor event alleged by the 
veteran is that while stationed in Da Nang, he had to patrol 
at night from six o'clock at night to six o'clock in the 
morning to prevent theft of property and he experienced 
constant stress of being hit by sniper fire or that he might 
interlope an intruder and be killed.  Service records 
indicate that the veteran was stationed in Da Nang from July 
30, 1969 to November 22, 1969.  His military specialty was 
water transportation occupation.  

The Board notes that the RO has not sought verification of 
the alleged stressors from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) formerly the 
Environmental Support Group.  While the veteran has failed to 
supply specific details of the stressors, the Board finds 
that it is necessary that the RO contact the USASCRUR and 
provide them with the information that was provided by the 
veteran in an attempt to verify the alleged stressors.  Since 
the claim is being remanded for this further development, the 
Board requests that the RO provide the veteran with another 
opportunity to provide specific details as to his stressors, 
and advise him that without specific details, verification of 
the stressors may not be possible, and that without such 
verification, his claim may result in denial. 

After the above development is completed, and if any of the 
veteran's alleged stressors are verified by credible 
supporting evidence, the Board finds that a clinical 
determination is needed to determine if there is a link 
between the verified stressor event and the veteran's PTSD.  
In that event, the veteran should be afforded a VA 
psychiatric examination. 

Review of the record further reveals that a February 1995 VA 
treatment record indicates that the veteran reported that he 
was receiving Social Security Administration (SSA) disability 
benefits.  It does not appear that the RO made an attempt to 
determine the basis for the award of SSA disability benefits 
or an attempt to obtain and associate with the claims folder 
copies of the veteran's SSA decision and supporting medical 
records.  These records must be obtained in accordance with 
the Court's remand. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  The RO should provide the 
veteran with an opportunity to provide 
the names and addresses of any providers 
(VA or private) that treated him for his 
psychiatric problems shortly after 
separation from service (i.e. within 
approximately one year after separation).  
If any further information is provided, 
the RO should take the necessary follow-
up action.

2.  The RO should attempt to obtain and 
associate with the claims folder, copies 
of any decision by the Social Security 
Administration, awarding or denying the 
veteran disability benefits, including 
medical records relied upon in the 
determination(s), pursuant to the 
provisions of 38 U.S.C.A. § 5106 (West 
1991). 

3.  With regard to his claim for service 
connection for PTSD, the veteran should 
be notified of the need for credible 
supporting evidence of the occurrence of 
the alleged stressors, other than the 
veteran's own testimony.  To this end, 
the RO should request that the veteran 
provide additional details concerning the 
"who, what, where and when" for each of 
the stressors he has claimed occurred.  
He should provide the names and units of 
personnel who were involved in such 
incidents.  He should provide details to 
identify the unit(s) to which he was 
assigned at the time of each of the 
claimed stressors.  He should describe 
each incident in as much detail as 
possible, including the date and place of 
each incident.  The veteran should be 
advised that such information is 
necessary to obtain supportive evidence 
of the stressful events. 

4.  Thereafter, the RO should review the 
file and prepare a summary of all of the 
claimed stressors.  This summary together 
with a copy of the DD 214, and all 
associated documents including the 
veteran's 201 file, should be sent to the 
USASCRUR, 7798 Cissna Road, Suite 101 
Springfield, Virginia 22150-3197.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors. 

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to any stressors 
in service, and if so, what was the 
nature of the stressors.

6.  If the RO determines that the veteran 
was exposed to stressors in service, the 
RO should then arrange for the veteran to 
be accorded another VA psychiatric 
examination.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should review the previous and 
current psychiatric findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status and provide 
diagnoses of all current psychiatric 
disorders.  The examiner should review 
the service medical records, dated in May 
1969 and July 1969 (dated prior to the 
veteran's service in Vietnam) which 
reflect psychiatric treatment and a 
diagnosis of mixed character disorder 
with passive aggressive and sociopathic 
features.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record by 
the RO was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The report of examination 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests should be 
accomplished. 

7.  The RO should then review the record 
and ensure that all the above actions are 
completed.  When the RO is satisfied that 
the record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the claim of entitlement to 
service connection for post traumatic 
stress disorder with consideration of the 
recently amended 38 C.F.R. § 3.304(f). 

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 


